Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the current prior arts on records, Higashiura (US 2018/0297417 A1), Tiboulet (CA 3111316), fail to teach or disclose tie bars provided inside the sub-grooves, each having a length that is 20 to 60% of a length of each of the sub-grooves, each having a height that is 10 to 70% of a depth of each of the sub-grooves, and connecting blocks separated by the sub-grooves, the sub grooves include first sub-grooves provided at intervals in the tire circumferential direction on the center land section to partition to the center land section into a plurality of center blocks and second sub-grooves separating the center blocks and mediate blocks arranged between the main grooves adjacent in the tire circumferential direction on outer side in the tire width direction of the center blocks, the tie bars include first tie bars provided in the first sub-grooves and connecting the center blocks and second tie bars provided in the second sub-groove and connecting the center blocks and the mediate blocks, and a length of the first tie bars is larger than a length of the second tie bars. Claims 3 and 6-9 are dependent on claim 1 and hence allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743